Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2274
                      Lower Tribunal No. 13-5272 SP
                          ________________


         United Automobile Insurance Company, etc.,
                                  Appellant,

                                     vs.

                     Millennium Radiology, LLC,
                      a/a/o Vidal Perez Garcia,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.
      We reverse and remand consistent with our recent decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 337 So. 3d 834,

837 (Fla. 3d DCA 2022) (“Millennium’s ‘identity’ is not the same in each of

these cases against United Auto; Millennium draws its identity from its

assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      Reversed and remanded.




                                    2